            Case 3:18-cv-01775-BR       Document 1          Filed 10/05/18   Page 1 of 4




KAREN M. VICKERS, OSB No. 913810
kvickers@mershanlaw.com
BETH F. PLASS, OSB No. 122031
bplass@mershanlaw.com
MERSEREAU SHANNON LLP
111 SW Columbia Street, Suite 1100
Portland, Oregon 97201-5865
Telephone: 503.226.6400
Facsimile: 503.226.0383
       Of Attorneys for Defendant
                             UNITED STATES DISTRICT COURT
                                    DISTRICT OF OREGON
                                    PORTLAND DIVISION

ALEXANDRO ALONSO, a minor by and                     Case No. 3:18-1775
through his guardian ad litem LUCIA                  Multnomah County Case No.
ALONSO,                                              18CV40426
                      Plaintiff,
                                                     NOTICE OF REMOVAL
       v.
MOUNT HOOD COMMUNITY COLLEGE
DISTRICT, a Community College District,
doing business as MOUNT HOOD
COMMUNITY COLLEGE,
                      Defendant.


       Please take notice that defendant Mount Hood Community College removes this action to

United States District Court for the District of Oregon, Portland Division, on the following

grounds:

       1.      The removing party has been named as defendant in a civil action filed in the

Circuit Court for the State of Oregon, County of Multnomah entitled Alexandro Alonso, a minor

by and through his guardian ad litem Lucia Alonso v. Mount Hood Community College District,

Multnomah County Court Case No. 18CV40426. Plaintiff asserts federal claims against


PAGE 1 -       NOTICE OF REMOVAL
                                         MERSEREAU SHANNON LLP
                                     111 SW COLUMBIA STREET, SUITE 1100
                                        PORTLAND, OREGON 97201-5865
                                               (503) 226-6400
            Case 3:18-cv-01775-BR          Document 1         Filed 10/05/18   Page 2 of 4




defendant for discrimination in public accommodations due to disability pursuant to the

Americans with Disabilities Act as amended, 42 U.S.C. § 12182, and Section 504 of the

Rehabilitation Act of 1973, 29 U.S.C. § 794.

       2.      Pursuant to 28 USC§1441(a), a defendant may remove an action filed in state

court to the United States District Court if the court has original jurisdiction over the action.

This court has original jurisdiction over this action in light of plaintiff’s claims under 42 U.S.C. §

12182 and 29 U.S.C. § 794.

       3.      Attached as Exhibit 1 is a copy of plaintiff’s Complaint filed in this matter.

       4.      Attached as Exhibit 2 is a copy of plaintiff’s Consent to Appointment of Guardian

Ad Litem for Alexandro Alonso-Partida filed in this matter.

       5.      Attached as Exhibit 3 is a copy of plaintiff’s Motion for Relation Back of Original

Complaint filed in this matter.

       6.      Attached as Exhibit 4 is a copy of Declaration of Ashley A. Marton is Support of

Motion for Relation Back of Original Complaint filed in this matter.

       7.      Attached as Exhibit 5 is a copy of the Order on Motion for Relation Back of

Original Complaint filed in this matter.

       8.      Attached as Exhibit 6 is a copy of plaintiff’s Petition for Appointment of

Guardian Ad Litem for Alexandro Alonso-Partida filed in this matter.

       9.      Attached as Exhibit 7 is a copy of the Order for Appointment of Guardian Ad

Litem for Alexandro Alonso-Partida filed in this matter.

       10.     Attached as Exhibit 8 is a copy of the Acceptance of Service filed in this matter.

       11.     Pursuant to 28 USC§1367, this court has supplemental jurisdiction over state law

PAGE 2 -       NOTICE OF REMOVAL
                                           MERSEREAU SHANNON LLP
                                       111 SW COLUMBIA STREET, SUITE 1100
                                          PORTLAND, OREGON 97201-5865
                                                 (503) 226-6400
           Case 3:18-cv-01775-BR         Document 1          Filed 10/05/18   Page 3 of 4




claims because said claims are part of the same case and controversy as the federal claims, and

are derived from the same set of alleged operative facts.

       12.     Venue is proper in the United States District Court’s Portland division because the

plaintiff filed this action in the Multnomah County Circuit Court.

       13.     This case is being removed within thirty (30) days of the date after the receipt by

the defendant in this matter. 28 USC§1446(b).

       14.     Defendant will immediately file a Notice of Removal with the clerk of the

Multnomah County Circuit Court in accordance with 28 USC §1446(d).

       WHEREFORE, defendants pray that this action be removed from the Multnomah County

Circuit Court to the United States District Court for the District of Oregon.



       DATED: October 5, 2018.

                                      MERSEREAU SHANNON LLP


                                             s/ Karen M. Vickers
                                      KAREN M. VICKERS, OSB No. 913810
                                      kvickers@mershanlaw.com
                                      BETH F. PLASS, OSB No. 122031
                                      bplass@mershanlaw.com
                                      503.226.6400
                                             Of Attorneys for Defendant




PAGE 3 -       NOTICE OF REMOVAL
                                          MERSEREAU SHANNON LLP
                                      111 SW COLUMBIA STREET, SUITE 1100
                                         PORTLAND, OREGON 97201-5865
                                                (503) 226-6400
           Case 3:18-cv-01775-BR        Document 1          Filed 10/05/18   Page 4 of 4




                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that I have made service of the foregoing NOTICE OF REMOVAL
by sending a true and correct copy of same in the following manner:
                 X    U.S. regular mail, first class postage prepaid;
                      Hand delivery;
                 X    Electronic mailing;
                      Express and/or overnight service;
to the person listed below and addressed as follows:

 Craig A. Crispin
 Ashley A. Marton
 Crispin Employment Law PC
 1834 SW 58th Avenue, Suite 200
 Portland, OR 97221
 crispin@employmentlaw-nw.com
 ashley@employmentlaw-nw.com
 Of Attorneys for Plaintiff

       DATED: October 5, 2018.

                                       MERSEREAU SHANNON LLP


                                              s/ Karen M. Vickers
                                       KAREN M. VICKERS, OSB No. 913810
                                       kvickers@mershanlaw.com
                                       BETH F. PLASS, OSB No. 122031
                                       bplass@mershanlaw.com
                                       503.226.6400
                                              Of Attorneys for Defendant




PAGE 1 -       CERTIFICATE OF SERVICE
                                         MERSEREAU SHANNON LLP
                                     111 SW COLUMBIA STREET, SUITE 1100
                                        PORTLAND, OREGON 97201-5865
                                               (503) 226-6400
